Title: To James Madison from Thomas Jefferson, 17 April 1812
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Monticello Apr. 17. 12.
The inclosed papers will explain themselves. Their coming to me is the only thing not sufficiently explained.
Your favor of the 3d. came duly to hand. Altho’ something of the kind had been apprehended, the embargo found the farmers and planters only getting their produce to market and selling as fast as they could get it there. I think it caught them in this part of the state with one third of their flour or wheat, and ¾ of their tobo. undisposed of. If we may suppose the rest of the middle country in the same situation, and that the upper & lower country may be judged by that as a mean, these will perhaps be the proportions of produce remaining in the hands of the producers. Supposing the objects of the government were merely to keep our vessels and men out of harm’s way, and that there is no idea that the want of our flour will starve great Britain, the sale of the remaining produce will be rather desirable, and what would be desired even in war, and even to our enemies. For I am favorable to the opinion which has been urged by others, sometimes acted on, and now partly so by France and great Britain, that commerce under certain restrictions and licences may be indulged between enemies, mutually advantageous to the individuals, and not to their injury as belligerents. The capitulation of Amelia island, if confirmed, might favor this object, and at any rate get off our produce now on hand. I think a people would go thro’ a war with much less impatience if they could dispose of their produce, and that unless a vent can be provided for them, they will soon become querulous & clamor for peace. They appear at present to recieve the embargo with perfect acquiescence and without a murmur, seeing the necessity of taking care of our vessels and seamen. Yet they would be glad to dispose of their produce in any way not endangering them, as by letting it go from a neutral place in British vessels. In this way we lose the carriage only; but better that than both carriage and cargo. The rising of the price of flour, since the first panic is past away, indicates some prospect in the merchants of disposing of it. Our wheat had greatly suffered by the winter but is as remarkably recovered by the favorable weather of the spring. Ever affectionately yours
Th: Jefferson
